Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al (US 2016/0247055 A1).
1. Nakamura discloses an information processing apparatus (Fig. 1) comprising: a processing unit (13) configured to: when identification information of a first object that is detected at a first timing is read and further when identification information of a second object that is detected at a second timing different from the first timing is not read, determine that the first object and the second object are a same to each other (Fig. 2), [0056]-[0066].

3. Nakamura discloses the information processing apparatus according to claim 1, wherein the first timing is a timing at which an object state is changed after the second timing (Fig. 2, 5, 7, 8, 12).
4. Nakamura discloses the information processing apparatus according to claim 1, wherein the processing unit is further configured to: employ the identification information of the first object as the identification information of the second object to determine that the first object and the second object are a same to each other [0083]-[0084].
5. Nakamura discloses the information processing apparatus according to claim 1, wherein the processing unit is further configured to: when identification information of a third object that is detected at a third timing and identification information of a fourth object that is detected at a fourth timing are a same to each other, determine that a fifth object that is detected at the third timing and a sixth object that is detected at the fourth timing are a same to each other [0059], [0065], [0083]-[0084].
6. Nakamura discloses the information processing apparatus according to claim 1, wherein the processing unit is further configured to: when identification information of a plurality of objects that is detected at a third timing is read and identification information of at least one object that is detected at a fourth timing is not read, based on coordinates of the plurality of objects and a coordinate of the at least one object, search the plurality of objects for an object that is a same as the at least one object  [0059], [0065], [0083]-[0084].
7. The information processing apparatus according to claim 1, wherein the processing unit is further configured to: when identification information of a plurality of third objects that is detected at a third timing is not read and identification information of a plurality of fourth objects that is detected at a fourth timing is read, not employ the identification information of the plurality of fourth objects as the identification information of the plurality of third objects  [0059], [0065], [0083]-[0084].

9. Nakamura discloses the information processing apparatus according to claim 1, wherein the processing unit is further configured to: when pieces of identification information read from a third object and a fourth object that are detected at a third timing are a same to each other, determine that the respective pieces of identification information of the third object and the fourth object are not read  [0059], [0065], [0083]-[0084].
13. Nakamura discloses the information processing apparatus according to claim 1, wherein the processing unit is further configured to: in a state where application specifies a receivable movement of an object, when a movement of an object which is different from the receivable movement is detected, neglect the detected movement of the object [0072].
15. Nakamura discloses the information processing apparatus according to claim 1, further comprising: an acquisition unit that downloads, from another device, a program that causes a computer to function as the processing unit [0055].
16. Nakamura discloses the information processing apparatus according to claim 15, wherein the processing unit is integrated into a detection device that detects the first object, and the acquisition unit acquires the program from a terminal device connected to the detection device or a server configured to communicate with the terminal device via a network [0055].
17. Nakamura discloses the information processing apparatus according to claim 15, wherein the processing unit is integrated into a terminal device connected to a detection device that detects the 
18. Nakamura discloses the information processing apparatus according to claim 1, wherein the processing unit is integrated into a server configured to communicate, via a network, with a terminal device connected to a detection device that detects the first object [0055].

19. Nakamura discloses an information processing method allowing a processor to execute the following step: when identification information of a first object that is detected at a first timing is read and further when identification information of a second object that is detected at a second timing different from the first timing is not read, determining that the first object and the second object are a same to each other as similarly discussed above.

20. Nakamura discloses a program allowing a computer to function as: an information processing apparatus including: a processing unit that determines, when identification information of a first object that is detected at a first timing is read and further when identification information of a second object that is detected at a second timing different from the first timing is not read, that the first object and the second object are a same to each other as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied above and further in view of Tsuda et al (US 2018/0256971 A1).
10. Nakamura discloses the information processing apparatus according to claim 1, but does not expressly disclose wherein a first detection region and a second detection region logically form a single coordinate space, and the processing unit is further configured to: when a time interval from a timing at which a third object goes out of detection in the first detection region until a timing at which a fourth object is detected in the second detection region is within a predetermined time interval, determine that the third object presents in the first detection region. Tsuda discloses wherein a first detection region and a second detection region logically form a single coordinate space, and the processing unit is further configured to: when a time interval from a timing at which a third object goes out of detection in the first detection region until a timing at which a fourth object is detected in the second detection region is within a predetermined time interval, determine that the third object presents in the first detection region [0084]. It would have been obvious to a person of ordinary skilled in the art to modify Nakamura with Tsuda and would have been motivated to do so to provide multiple detection regions in accordance to the game.

11. Nakamura discloses the information processing apparatus according to claim 1, but does not expressly disclose wherein a first detection region and a second detection region logically form a single coordinate space, and the processing unit is further configured to: when a fourth object is detected in 

12. Nakamura discloses the information processing apparatus according to claim 1, but does not expressly disclose wherein a first detection region and a second detection region logically form a single coordinate space, and the processing unit is further configured to: when one or more objects including a third object are detected in a boundary region of the first detection region and the second detection region, determine whether or not a number of the one or more objects is plural based on whether or not lengths of the one or more objects in a predetermined direction are larger than a predetermined length according to an orientation of the third object. Tsuda discloses wherein a first detection region and a second detection region logically form a single coordinate space, and the processing unit is further configured to: when one or more objects including a third object are detected in a boundary region of the first detection region and the second detection region, determine whether or not a number of the one or more objects is plural based on whether or not lengths of the one or more objects in a predetermined direction are larger than a predetermined length according to an orientation of the third object [0084]. It would have been obvious to a person of ordinary skilled in the art to modify Nakamura 
14. Nakamura discloses the information processing apparatus according to claim 1, but does not expressly disclose wherein a detection region includes a plurality of divided regions, and the processing unit is further configured to: determine whether or not an operation body is detected based on whether or not at least one operation body is detected in each of the plurality of divided regions. Tsuda discloses wherein a detection region includes a plurality of divided regions, and the processing unit is further configured to: determine whether or not an operation body is detected based on whether or not at least one operation body is detected in each of the plurality of divided regions [0084]. It would have been obvious to a person of ordinary skilled in the art to modify Nakamura with Tsuda and would have been motivated to do so to provide multiple detection regions in accordance to the game.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715